                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   Civ. No. 15-1072 MV/SCY

MARK AUSTIN, and
CATHERINE AUSTIN,

       Defendants.

                            ORDER ADOPTING
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       On October 31, 2018, United States Magistrate Judge Steven C. Yarbrough entered

Proposed Findings and Recommended Disposition (PFRD) (Doc. 71) recommending that the

Court grant the United States’ Opposed Motion for Entry of Order of Foreclosure (Doc. 69).

Judge Yarbrough notified the parties that they had 14 days from the service of the PFRD to file

any objections to the PFRD. Doc. 71 at 3. The parties have not filed any objections to the PFRD,

thereby waiving their right to review of the proposed disposition. See United States v. One

Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996).

       Furthermore, upon review of the PFRD, the Court concurs with Judge Yarbrough’s

findings and recommendation. The Court will therefore ADOPT Judge Yarbrough’s Proposed

Findings and Recommended Disposition (Doc. 71); GRANT the United States’ Motion for

Entry of Order of Foreclosure (Doc. 69), and enter the Order of Foreclosure and to Vacate

concurrently herewith.

       IT IS SO ORDERED.

                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE 
